In the Interest of A.K.W. & D.D.H.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-129-CV





IN THE INTEREST OF 

A.K.W. AND D.D.H.	





------------



FROM THE 367
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1)


------------

Appellant Susan H. appeals the trial court’s judgment terminating her parental rights to her children, A.K.W. and D.D.H.  We affirm.  Appellant’s court-appointed counsel filed a motion to withdraw and an 
Anders
(footnote: 2) brief in support stating that after a thorough review of the record, he believes any appeal in this cause would be frivolous.  The brief filed meets the requirements of 
Anders
 by presenting a professional evaluation of the record and demonstrating why there are no arguable grounds of error to be advanced.  
See
 
In re K.M.,
 No. 02-01-00349-CV, 2003 WL 2006583, at *2 (Tex. App.—Fort Worth May 1, 2003, 
no pet.
) (mem. op) (citing 
Anders
, 386 U.S. at 747, 87 S. Ct. at 1401
).  Appellant’s counsel delivered a copy of the motion and supporting brief to appellant advising her of her right to contest the motion, review the record, and file a pro se brief with this court.  The time for filing such a brief has expired, and we have not received a pro se brief.  As the reviewing court, we are required to undertake an independent evaluation of the record for reversible error,
(footnote: 3) and after having done so, we have found none.
(footnote: 4)  
We affirm the trial court’s judgment and grant counsel’s motion to withdraw.  



BOB MCCOY

JUSTICE



PANEL A:	CAYCE, C.J.; GARDNER and MCCOY, JJ.



DELIVERED: February 26, 2004



FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.


2: 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396 (1967). 


3: 
See
 
In re K.M.,
 No. 02-01-00349-CV, 2003 WL 2006583, at *2 (citing
 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991)).


4: 
See In re K.S.M.
, 61 S.W.3d 632, 
634 (Tex. App.—Tyler 2001, 
no pet
.)